Case: 14-3068    Document: 4     Page: 1   Filed: 04/23/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  PUSHPA BISARYA,
                      Petitioner,

                            v.

     DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
                 Respondent.
            ______________________

                       2014-3068
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0752-13-1939-I-1.
                ______________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.
PER CURIAM.
                       ORDER
    In light of the Merit Systems Protection Board
(“MSPB”)’s notification that Ms. Bisarya has filed a
petition for review at the MSPB, we consider whether this
petition should be dismissed.
    This court’s review of MSPB decisions is limited to fi-
nal orders or final decisions. See Weed v. Soc. Sec. Ad-
min., 571 F.3d 1359, 1361-63 (Fed. Cir. 2009); see also 28
Case: 14-3068        Document: 4   Page: 2   Filed: 04/23/2014



2                                              BISARYA   v. HHS



U.S.C. § 1295(a)(9). Here, Ms. Bisarya filed a timely
petition for review with the MSPB, which remains pend-
ing and which rendered the initial decision non-final for
purposes of our review. 5 C.F.R. § 1201.113(a) (“The
initial decision will not become the Board’s final decision
if within the time limit for filing . . . any party files a
petition for review . . .”). Because there is no final order
or final decision of the MSPB, this court currently lacks
jurisdiction over this case.
    This order does not prevent Ms. Bisarya from seeking
this court’s review by filing a timely petition for review
after the MSPB enters a final decision.
      Accordingly,
      IT IS ORDERED THAT:
   The petition is dismissed.      Each side shall bear its
own costs.


                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court



s30